Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I (claims 1-10) in the reply filed on October 12th, 2021, is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 11-15 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected method, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 12th, 2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5 and 7-10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lasarov et al (US 2014/0098502 A1).
With regards to claim 1, Lasarov discloses a portable electronic device comprising a plastic part 40 depicted as at least partially enclosed by a coating 46, the plastic comprising a polycarbonate, polyamide, or polyphenylene sulfide joined to conductive parts (i.e., forming a composite), and the coating 46 comprising aluminum oxide formed by anodization (i.e., anodized aluminum) (Lasarov: Figs. 
With regards to claim 2, it is noted that the present specification does not define “integrally attached”, and therefore, that the anodized metal is attached to the polymeric material is indicative of integral attachment (Lasarov: Figs. 4A-4C). However, since the portable electronic device is formed with the same materials (i.e., an anodized aluminum coating located on a polymer layer, the polymer comprising a material of present claim 1) applied in the same way (i.e., the aluminum coating is anodized on the polymer material), it is not seen how the structure of Lasarov would not be “integrally attached” as claimed, as a material’s properties and its process of making are inseparable (see above discussion). See MPEP 2112.
With regards to claim 3, the plastic part 40 (i.e., polymer material) is depicted as forming a substrate (Lasarov: Figs. 4A-4C).
With regards to claim 4, in a further embodiment of Lasarov (not depicted in its Figures), the entire surface of the portable electronic device may be coated with the anodized coating, leading to a structure in which an anodized coating completely encloses every component of the electronic device, including the plastic substrate (Lasarov: para. [0028]).
With regards to claim 5, the substrate is depicted as partially enclosed by the anodized metal (Lasarov: Figs. 4A-4C).

With regards to claim 10, the anodized layer may be subjected to a surface finishing operation such as dying (i.e., painting) (Lasarov: para. [0028]). It is noted that paragraph [0032] of the present specification broadly defines the paint layer as a “color coating”.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lasarov as applied to claim 5 above.
With regards to claim 6, Lasarov discloses a portable electronic device as applied to claim 5 above (see above discussion). Although Lasarov does not appear to recite the weight percentage of the present claim (i.e., the anodized metal being present in an amount of from about 1 wt % to about 40 wt % based on the total weight of the substrate), Lasarov teaches adjusting the amount of anodized coating based on the desired aesthetic appearance, signal properties, and prevention of short circuiting (Lasarov: para. [0028]). In particular, it is clear that a person of ordinary skill would include an amount of 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETHAN WEYDEMEYER whose telephone number is (571)270-1907. The examiner can normally be reached Monday - Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maria V. Ewald can be reached on (571) 272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.W./
Examiner, Art Unit 1783
/TRAVIS M FIGG/Primary Examiner, Art Unit 1783